 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   FRANK BACA,                                Case No. 1:15-cv-01916-JDP
12                           Plaintiff,         ORDER GRANTING JOINT
                                                STIPULATION TO EXTEND
13   v.                                         DEADLINE TO FILE MOTION FOR
                                                SUMMARY JUDGMENT BASED
14   SANDRA SCHAEFFER                           ON EXHAUSTION BY ONE WEEK
     individually, JONATHAN                     FOR DR. AKANNO
15   AKANNO individually, LARRY
     DILEO in his individual capacity, T.
16   BZOSKIE individually and in his/her
     official capacity, J. CARRICK
17   individually and in his/her official
     capacity as a member of the HUM
18   Committee, S. THARRATT
     individually and in his/her official
19   capacity as a member of the HUM
     Committee, R. KANAN individually
20   and in his/her official capacity as a
     member of the HUM Committee, D.
21   RALSTON individually and in
     his/her official capacity as a member
22   of the HUM Committee, J. BAL
     individually and in his/her official
23   capacity as a member of the HUM
     Committee, F. IGBINOSA
24   individually and in his/her official
     capacity as a member of the HUM
25   Committee, E. DOS SANTOS
     individually and in his/her official
26   capacity as a member of the HUM
     Committee, G. SONG individually
27   and in his/her official capacity as a
     member of the HUM Committee, A.
28
                                                                       1:15-CV-01916-JDP
     LA #4819-5027-8556 v1
                                                                     [PROPOSED] ORDER
 1   VASUDEVA individually and in
     his/her official capacity as a member
 2   of the HUM Committee, L.
     CARMICHAEL individually and in
 3   his/her official capacity as a member
     of the HUM Committee, M.
 4   BOPARAI individually and in
     his/her official capacity as a member
 5   of the HUM Committee, and DOES
     1-10, inclusive,
 6
                             Defendants.
 7
 8
 9            GOOD CAUSE HAVING BEEN SHOWN, this court hereby grants the joint
10   stipulation to extend Defendant Akanno’s time to file a Motion for Summary
11   Judgment Based on Exhaustion from July 12, 2019 to July 19, 2019.
12
13   IT IS SO ORDERED.

14
     Dated:       July 16, 2019
15                                            UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         1:15-CV-01916-JDP
     LA #4819-5027-8556 v1                   -2-
                                                                                   ORDER
